Case 5:19-cv-00877-MWF-SHK Document 13-2 Filed 08/19/19 Page 1 of 8 Page ID #:103




                           EXHIBIT 1
                                                                                                                  115007960501
   Case 5:19-cv-00877-MWF-SHK Document 13-2 Filed 08/19/19 Page 2 of 8 Page ID #:104
                                                                                                  REPRINT DATE: 02/24/2015
 CONDITIONAL SALE CONTRACT AND SECURITY AGREEMENT                                                   SALES DATE: 02/24/2015
  Buyer (and Co-Buyer) Name and Address                          Dealer/Creditor Name and Address
  ANTHOLINE Ernestine FERNANDEZ                                  DRIVETIME CARSALES COMPANY LLC
  Ronald Steven Fernandez                                        MONTCLAIR
                                                                 10477 CENTRAL AVE.
                                                                 MONTCLAIR, CA 917634404
  Ontario CA 17617117                                            9096261111
                                                                                   115007960501
You, the Buyer (and Co-Buyer, if any) shown above, agree to buy the motor vehicle described below (the "Vehicle") on credit
subject to the terms and conditions of this contract and security agreement (the "Contract"). By signing below, you represent
that you have been quoted only one cash price for the Vehicle. 'We", "us" and "our" refer to the Dealer shown above.


   New/Used      Model Year and           Model          Vehicle Identification Number     Primary Use For Which Purchased
                     Make
    USED       2008 Scion           xB                                                     Ei Personal    ❑Agricultural
                                                                                              Business

   Trade-In:
                       Year                            Make                                      Model

                                     FEDERAL      UTH IN LENDING DISCLOSURES
          ANNUAL            FINANCE CHARGE          Amount Financed Total of Payments The Total Sale Price The total
  PERCENTAGE RATE           The dollar amount the   The amount of credit amount you will have paid   cost of your purchase on
  The cost of your credit as  credit will cost you    proyidedtoyou or     when you have made all   credit, including your down
      •A• -yearly-rate.                              fon your befiglf\      sc              nts              payment of
                                                             ,
                                                                         /                                  $ 2,100.00
                                                                _
        25.229          %      $ 9,479.51           $ 14,071.30              $ 23,550.81               $ 25,650.81
                                                                       ,
                                                                                       i
    Pay ant Sch dull,'         \                                  -,11/
                        Payments          Amount o Each a ent"                   \ }ah       ayments Are Due
                 114                          $204.80                    BiWeekTibegin;ing         03/21/2015
                  1                         " $204.61'                   Ending              -- 13970372-619




Prepayment If you pay off your debt early, you will not have to pay a penalty.
Late Payment You must pay a late charge on the part of each payment not made within 10 days after the date the payment
is due. The charge is 5% of the unpaid amount of the payment due.
Security Interest You are giving a security interest in the Vehicle being purchased.
Please read this Contract foradditional information on security interests, non-payment, default, and our right to require
repayment of your debt in full before the scheduled maturity date.




CALIFORNIAANCILLARYRCV01 (10/7/2014)                 EXHIBIT 1, PAGE 3                                                 Page 1 of 5
                                                                                                                                     .11500/960501
     Case 5:19-cv-00877-MWF-SHK Document 13-2 Filed 08/19/19 Page 3 of 8 Page ID #:105

              1. Cash Price Itemization                                                                               $10,995.00                (A)
                 A. Cash Price (excluding items 1.6 to K.2)
                     (1) Cash Price of Vehicle                               $10,995.00
                     (2) Cash Price Accessories                              $ N/A
                 B. Document Preparation Fee (not a govemmental fee)                                                  $79.00                    (B)
                 C. Smog Fee Paid to Seller                                                                           $29.75                    (C)
                 D. (Optional) Theft Deterrent Device paid to
                                     N/A                                                                              $ N/A                     (D)
                 E. (Optional) SurfaceProtection Product paid to
                                     N/A                                                                              $ N/A                     (E)
                 F. Sales Tax (on taxable items A through E)                                                          $888.30                   (D)
                 G. (Optional) DMV Electronic -Ring FRE -            --                                               $ N/P,          _..._-- . .(E)-
                 H. Service Contract (Optional)                                                                       $2 895 00                  (H)
                 I. Prior Credit or Lease Balancepaidby.Seller to: N/A
                          (see downpayment and trade-in calculation)                                                  $ N/A                     (I)
                 J. Other (to whom paid) DriveTime
                           For Optional Debt Cancellation Agreement                                                   $595.00                   (H)
                 K.1 (Optional) Used Vehicle Contract Cancellation Option Agreement                                   $ N/A                     (K1)
                 K.2 Other (to whom paid)* DriveTime
                              for GPS                                                                                 $0                        (K2)
                 Total Cash Price (A through K.2)                                                                     $15482.05                 (1)
          2. Amounts Paid to Public Officials
                  A. License Fees                                                                                     $15.00                    (A)
                  B. Registration / Transfer / Titling Fees                                                           $171.00                   (B)
                  C. California Tire Fees*                                                                            $ N/A                     (C)
                  Total Official Fees (A through D)                                                                   $186.00                   (2)
          3. Amount Paid to Insurance Companies (Total Premiums)                                                     *NIA                       (3)
          4 Smog Certification, Noncompliance, Exemption, or Waiver Fee Paid to State                                 $8.25                     (4)
          5. Subtotal (1 through 4)                                                                                   $15676.3                   (5)
          6. Total Down Payment
              A. Agreed Trade-In Allowance Yr                     Make                                                $0                        (A)
              Model                         Odom                   VIN.
               B. Less Prior Credit or Lease Balance                                                                  $0.00                     (B)
               C. Net Trade-In (A less B) (indicate if negative number)                                               $0.00                     (C)
               D. Deferred Downpayment                                                                                $ N/A                     (D)
               E. Manufacturer's Rebate                                                                               $ N/A                     (E)
               F. Other                     N/A.                                                                      $ N/A                     (F)
               G. Cash                                                                                                $2100                     (G)
               Total Downpayment (C through G)                                                                        $ 2,100.00                (6)
          7. Prepaid Finance Charge GPS                                                                               $495.00                   (7)
          8. Amount Financed (5 less 6)                                                                               $ 14,071.30               (8)




THE MINIMUM PUBLIC LIABILITY INSURANCE LIMITS PROVIDED IN LAW MUST -BE MET BY EVERY PERSON WHO. PURCHASES A VEHICLE.
 IF YOU ARE UNSURE WHETHER OR NOT YOUR CURRENT INSURANCE POLICY WILL COVERYOUR NEWLY ACQUIRED VEHICLE IN THE
EVENT OF AN ACCIDENT, YOU SHOULD CONTACT YOUR INSURANCE AGENT.
WARNING:
    YOUR PRESENT POLICY MAY NOT COVER COLLISION DAMAGE OR MAY NOT PROVIDE FOR FULL REPLACEMENT COSTS FOR THE
TfEHICLE BEING PURCHASED. IF YOU DO NOT HAVE FULL COVERAGE, SUPPLEMENTAL COVERAGE FOR COLLISION DAMAGE MAY BE
AVAILABLE TO YOU THROUGH YOUR INSURANCE AGENT OR THROUGH THE SELLING DEALER. HOWEVER, UNLESS OTHERWISE
SPECIFIED, THE COVERAGE YOU OBTAIN THROUGH THE DEALER PROTECTS ONLY THE DEALER, USUALLY UP TO THE AMOUNT OF THE
 UNPAID BALANCE REMAINING AFTER THE VEHICLE HAS BEEN REPOSSESSED AND SOLD.
  FOR ADVICE ON FULL COVERAGE THAT WILL PROTECT YOU IN THE EVENT OF LOSS OR DAMAGE TO YOUR VEHICLE, YOU SHOULD
CONTACT YOUR INSURANCE AGENT.
  THE BUY `;R SHALLB,      ACKNOWLEDGE THAT.HE/SHE UNDERSTANDS THESE UBLIC LIABILITY TERMS AND CONDITIONS.

S     x                                                                                   Rte'
If y have a complaint co e ning his sale, you should try to resolve it with the seller. Comp ints concerning Sfifair or deceptive practices or
metho • s by the seller may be efer ed to the city attorney, the district attorney, or any invest! tor for the Department of Motor Vehicles, orany
combination the eof After thi      ntra is signed, the seller may not change the financing o payment terms unless you agree In writing to the
change. You do not have to agree t ny change, and it is an unfair or deceptive practice for he seller to make a unilateral change.

                                       Contract
    Buyer Signs                                                           Co-Buyer Signs
    CALIFORNIAANCILLARYRC 01 (10/7/2014)
                                                           EXHIBIT 1, PAGE 4                                                               Page 2 of 5
                                                                                                                                     115007960501
     Case 5:19-cv-00877-MWF-SHK Document 13-2 Filed 08/19/19 Page 4 of 8 Page ID #:106
NOTICE: No person is required as a condition precedent to financing the UNLESS A CHARGE IS INCLUDED IN THIS AGREEMENT FOR A
purchase of an automobile that any insurance be negotiated or purchased PUBLIC OR PROPERTY DAMAGE INSURANCE, PAYMENT FOR SUCH
through a particular Insurance agent or broker.                         COVERAGE IS NOT PROVIDED BY THIS AGREEMENT.
You must insure the Vehicle and other property securing this Contract. SeeYou may buy the required Property Insurance from any company
the "Vehicle Insurance" section of this Contract. You are not required to reasonable acceptable to us.
provide any other insurance
                                                                           Buyer:

                                                                        Co-Buyer:

                                                                        Seller:

                                                                      rt
Used motor vehicle Buyers Guide. If you are buying a used vehicle with this Contract, federal regulations may require a special Buyers Guide to be
displayed on the window afttreVehicle.—THE-INFORMATION YOU SEE ON THE WINDOWFORM FOR-THIS VEHiCLE IS"PART-OFTHIS CONTRACT. " -
INFORMATION ON THE WINDOW FORM OVERRIDES ANY CONTRARY PROVISIONS IN THE CONTRACT OF SALE.

NOTICE - ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND
DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR WITH
THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL
NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.


Promise to Pay and Pa ent Terms: You, romise to pay us the Amount Financed, plus Finance Charges accruing on the
unpaid balance at the r e of 25.229% peryear (the "Contract Rate") from todays date until paid in full. Finance charges accrue
on a daily simple intere t basis. As o Owed about in the Truth In Lending Disclousres you agree to pay this Contract according
to the payment schedu by 0 '           e amount stated in the Total of Payments box, or a greater amount. You also agree to pay
the late charge shown ab           any additional amounts according to the terms and conditions of this Contract.
General Terms; Payments: You have been given the opportunity to purchase the Vehicle and any other products and
services identified in this Contract for the Total Sale Price. The Total Sale Price is the total price of the Vehicle and any other
products or services — plus the Finance Charges if you buy them over time. You agreed to purchase the items over time. The
Total Sale Price in the TRUTH IN LENDING. DISCLOSURES assumes that you will make all payments as scheduled. The
actual amount you will pay may be more or less depending on your payment record. You may prepay this Contract at any time
without penalty.
Security Interest: To secure your obligations, you give us a "first priority" security interest in the Vehicle, all accessions,
attachments, accessories and equipment placed in or on the Vehicle and all proceeds of the Vehicle. You also agree to give us
a security interest in all money or goods received for the Vehicle and all insurance premiums, service and other contracts we
finance. The security interest secures payment of all,amounts you owe in this Contract and performance of your other
agreements in this Contract. You agree a "first priority" security interest is a security interest before any other party's lien, claim,
interest or right in or to the Vehicle. You will not grant anyone else a security interest, lien or any other claim to the Vehicle
without bur express prior written consent. We reserve our right to setoff insurance proceeds or excess amounts of estimated
official fees and taxes that we may receive against the principal amount of what you owe us under the Contract to the extent not
prohibited by applicable law.

Finance Charges: This is a simple interest Contract. The finance charges you pay will depend on how you make your
payments. Your actual finance charges may be more than the disclosed Finance Charges if you make your payments late or in
less than the scheduled amount. We will apply payments to late charges, finance charges and to the unpaid balance of the
Contract in any manner we choose unless we are required by law to apply payments in a particular order. Finance charges are
earned by applying the Contract Rate to the unpaid balance of the Contract for the time such balance is owed, subject to the
finance charge free period, if any, described on the firstpage of this Contract.
Use of Vehicle: You must take care of the Vehicle. You must obey all laws in using it. You must keep the Vehicle in your
possession at the Buyer's address shown above, unless we approve another address in writing. You may not sell or transfer
any rights in the Vehicle without our prior written consent You must keep it free from the claims of others. You will not take it
out of the United States without our prior written consent.. You will immediately tell us of any change in your address or the
address where the Vehicle is regularly kept. You agree not to add to the Vehicle any accessories, equipment or any other
property it     c any         erson has an ownership or securityinterest.
War nties Seller Disclaims: Unless the Seller makes a written warranty, or enters into a service contract within 90 days
fro the date of this Contract, the Seller makes no warranties, express or implied, on the Vehicle, and there will be no
i , plied warranties of merch tability or fitness for a particular purpose. This provision does not affect any warranties
covering the vehicle or parts ereof that the Vehicle manufacturer or parts supplier may provide. Only the manufacturer or
supplier shall be liable for" rforrnance under their warranties. If the Seller has sold you a certified used Vehicle, the warranty
of tnerchantabffity!sat-disclaimed.




CALIFORNIAANCILLARYRCV01 (10/7/2014)                        EXHIBIT 1, PAGE 5                                                              Page 3 of 5
                                                                                                                    115007960501
  Casensurance:
Vehicl 5:19-cv-00877-MWF-SHK
                You must insure yourselfDocument
                                        and us for the13-2
                                                       term ofFiled  08/19/19
                                                               this Contract      Page
                                                                             against      5 or
                                                                                     loss of ofdamage
                                                                                                8 Page    ID Vehicle
                                                                                                      to the #:107 with a
policy the Quyer's na e. You must maintain comprehensive fire, theft and collision coverage, insuring the Vehicle in an amount
acce table to us, n rn us as loss payee and provide whatever evidence of insurance we request. We must approve the type
and amount or urafice that you obtain. You agree that if the insurance proceeds do not cover the amounts you still owe us, you
will           artifice. If you do not maintain the required insurance ,we may buy substantially similar coverage at your expense.
We may add the cost of such insurance to your obligations due under this Contract and/or collect those costs separately from
you. You agree to pay such costs either upon our demand or in installments, subject to a finance charge at the Contract Rate, if
we elect to apply a finance charge. The insurance we buy may, at our option, protect only our interest, or both your interest and
ours. Insurance we buy may cost substantially more than insurance you buy. We will cancel the insurance we buy if you
give us satisfactory proof of insurance reasonably acceptable to us. Whether or not the Vehicle is insured, you will pay us all
you owe under this Contract even if the Vehicle is lost, damagedbeyond repair, or destroyed.

You are not required as a condition of financing the purchase of the Vehicle to purchase or negotiate any insurance through a
particular insurance-company, agent or broker. Your choice of insurance providers will not affect our decision to sell you the
Vehicle or extend credit to you.


Returned Check Charge: you mak any payment required by this Contract with a check that is returned or dishonored you
agree to pay a charge equal to $15. If t fee is not paid when due, we may add this fee to the unpaid balance of this Contract.
Default: You will be in default F a y. e of the following occurs (except as may be prohibited by law):
1. You fail to make any payment ue under this Contract, including any down payment, in full when such payment is due.
2. We are unable to obtain a first priority security interest in the Vehicle.
3. You give another person a security interest in the Vehicle without our consent.
4. You fail to obtain or maintain insurance on the Vehicle as required by this Contract.
5. You gave us false or misleading information on your application relating to this Contract, if we cannot verify any information
that you have provided us, if any information you provided to us is false, if we discover a material adverse change in such
information during the review process, or if you do not cooperate in the verification and review process described below.
6. You fail to keep any other agreement or promise you made in this Contract.
7. You die, become incompetent, generally fail to pay your debts when they become due or if you file a bankruptcy petition or if
one is filed against you.
8. The Vehicle is lost, damaged beyond repair, or destroyed or any other event occurs that causes us to believe that our
prospects for payment or realization upon the Vehicle are impaired.

If you are in default, we may require you to pay at once the unpaid Amount Financed, the earned and unpaid part of the Finance
Charge and all other amounts due under this Contract (the entire unpaid balance). If as a consequence of your default we require
that you pay the entire unpaid balance, we will charge you interest at the Contract Rate on the entire unpaid balance from the
date of our notice to you demanding payment of the entire unpaid balance. Additionally, we may take back (repossess) the
Vehicle. We may also take items of personalproperty found in the Vehicle when we take back the Vehicle and hold them for you.
If, after providing you with notice of our intent to dispose of such personal property as required by law and after allowing you time
to claim the property as required by applicable law you do not claim your personal property, we will dispose of the personal
property in a commercially reasonable manner.
We may cancel any insurance or other products or services you have purchased in this Contract and apply any refunds we
receive to the amount you owe. You agree to pay any attorneys' fees we incur at any time in collecting amounts you owe under
this Contract, including during any bankruptcy proceedings or uponany appeal.
If we take back the Vehicle, we will sell it unless you exercise any right to cure or redeem the Vehicle that you may have under
state law. The sale proceeds, less the actual amounts we pay for retaking, holding, preparing for disposition, processing and
disposing of the Vehicle, and less our attorneys' fees and legal costs to the extent such costs, fees and expenses are permitted
by applicable law, will be used to pay the amount you owe on this Contract Any money left will be paid to you unless the law
requires that we pay it to someone else. If the sale proceeds are not enough to pay off this Contract and costs, and we have
complied with the applicable notice requirements, you will be obligated to pay us what is still owed (the deficiency).
We can, without notice, delay enforcing our rights or exercise only part of them without losing them, waive a right we have without
waiving it for subsequent opportunities to exercise that right, and waive a right we have as to one Buyer without waiving it as to
the other(s). You also expressly waive demand for payment, notice of non-payment, presentment notice of dishonor, protest
notice of protest, notice of intent to accelerate and notice of acceleration.
Assignment You may not assign your rights under this Contract without our permission. We may sell or assign our rights in this
Contract withut your permission. We may sell or assign this Contract for an amount that is more than or less than the Amount
Financed.
General: Any change in this Contract must be written and signed by you and us. The law of the state of the Dealer's place of
business shown in this Contract applies to this Contract If that law does not allow all the agreements in this Contract, the ones
that are not allowed will be void. The rest of this Contract will still be good. You promise you have given a true payoff amount on
any vehicle traded in. If that payoff is more than the amount shown in 6.B in the Itemization of the Amount Financed on the
sceond page of this Contract, youi must pay us the excess upon demand.

CALIFORNIAANCILLARYRCV01 (10/7/2014)               EXHIBIT 1, PAGE 6                                                     Page 4 of 5
                                                                                                                        115007960501
        Case 5:19-cv-00877-MWF-SHK Document 13-2 Filed 08/19/19 Page 6 of 8 Page ID #:108
    Waiver of California Vehicle Code Section 1808.21: You waive the provisions of Califomai Vehicle Code Section 1808.21
    and authorize the California Department of Motor Vehicles to furnish your residence address to us.
    After-Sale Review and Verification Process: The Vehicle sold to you is subject to an after-sale review and verification of the
    iloralafion-you-have-promided to us. You have agreed to cooperate with the after-sale review and verification process.
    References/C ' eports: We may contact your employer or your references to verify the information you provided to us in
    you     p [cation or in connection with this Contract. We may also contact your employer or your references if we are unable to
    locate you. The servicer of this Contract may also do so. Federal or state law may limit these contacts. You also consent to us
    or a servicer, obtaining a credit report(s) in connection with the servicing of the Contract.
    Odometer (mileage): Each of your and our representations regarding odometer readings are subject to information provided by
    others, including government agencies. We each understand that this information is not always accurate. As permittesi by
    applicable law, neither of us is responeible for any inaccuracies in this information to the extent it is not the party's fault.
    Liability Insurance Required: You understand that state law requires you to purchase and maintain liability insurance. We do
    not provide liability insurance for you and itis not included in your Contract. You are not required as a condition of financing the
    purchase of the Vehide to purchase or negotiate any insurance through a particular insurance company, agent or broker. Your
    choice of insurance providers will not affect our decision to sell you the Vehicle or extend credit to you.
    Record. Retention: You agree that we may maintain documents and records related to the Vehicle and the Contract
    electronically, including, but not limited to, documents and record images, and that we may dispose of original documents. You
•   agree that a copy of any such electronic records may be used and shall be deemed to be the same as an original in any
    arbitration, judicial, or non-judicial or regulatoryproceeding relating to the Vehicle.
    Assignment of Dealer For value received, Dealer hereby transfers to DT ACCEPTANCE CORPORATION ("Assignee") all of
    its right, title, and interest in the Contract and the Vehicle. This transfer and assignment is made pursuant to and is subject to
    any Agreement between Dealer and Assignee by which Assignee has agreed to accept the transfer and assignment of contracts
    from Dealer.
        'tration Agreement: The arbitration agreement entered into between you and Dealer is incorporated by reference into and
    is a part of this Contract.

    kincorporated
       pS System: If applicable, the Buyer Disclosure Statement and Agreement for Installation of a GPS System becomes
                  into and is a part of this retail installment contract.


     Notice to buyer: (1) Do not sign this agreement before you read it or if it contains any blank spaces to be filled in.
     (2) You are entitled to a completely filled in copy of this agreement (3) You can prepay the full amountdue under
     this agreement at any time. (4) If you default in the performance of your obligations under this agreement, the
     vehicle may be repossessed and you may be subject to suit and liability for the unpaid indebtedness evidenced by
     this agreement.

      THERE IS NO COOLING OFF PERIOD UNLESS YOU OBTAIN A CONTRACT CANCELLATION OPTION                         YOU ACKNOWLEDGE
                                                                                                              THAT YOU HAVE READ
        California law does not provide for a "cooling off' or other cancellation period for vehicle sales.   ALL PAGES OF THIS
       Therefore, you cannot later cancel this Contract simply because you change your mind, decide the       CONTRACT. YOU ALSO
      vehicle costs too much, or wish you had acquired a different vehicle. After you sign below, you may     ACKNOWLEDGE
          only cancel this Contract with the agreement of the seller or for legal cause, such as fraud.       RECEIPT OF A TRUE
                                                                                                              AND COMPLETELY
       However, California law does require a seller to offer a 2 day contract cancellation option on used    FILLED IN COPY OF ALL
       vehicles with a purchase price of less than $40,000, subject to certain statutory conditions. This     PAGES OF THE
        contract cancellation option requirement does not apply to the sale of a recreational vehicle, a      CONTRACT AT THE
       motorcycle or an off-highway motor vehicle subject to identification under California law. See the     TIME YOU SIGN IT.
                          vehicle contract cancellation option agreement for details.



                                 s Contract.                      X Retai l
             uyer Signs;                                             Co-Buyer Signs


       By signing below, the Dealer/Creditor accepts this Contract

      x DriveTime
           Dealer Creditor
                                                                                       C--1141.
                                                                                      Title:


    CALIFORNIAANCILLARYRCV01 (10/7/2014)               EXHIBIT 1, PAGE 7                                                     Page 5 of 5
                                                                                                                                         115007960501
        Case 5:19-cv-00877-MWF-SHK Document 13-2 Filed 08/19/19 Page 7 of 8 Page ID #:109
                                                      Retail Purchase Agreement
                                                              - California-

BUYER             ANTHOLINE Ernestine FERNANDEZ                                          Date 02/24/2015                   Phone 9096261111
                                                                                          Dealership DriveTime Car Sales Company, LLC
CO-BUYER Ronald Steven Fernandez                                                                       DBA: DriveTime
ADDRESS                                                                                   Address 10477 CENTRAL AVE.
                                                                                          City, State, Zip MONTCLAIR, CA 91763-4404
CITY, STATE, ZIP Ontario, CA 91761-7117                                                   Stock Number 1150079605
PHONE(S)          RES                           BUS.
                                                                                          THE INFORMATION YOU SEE ON THE WINDOW
                                                                                          FORM FOR THIS VEHICLE IS PART OF THIS
                                                                                          CONTRACT. INFORMATION ON THE WINDOW
Year       Make                   Model                               Body                FORM OVERRIDES ANY CONTRARY
2008       Scion                  xB                                   Base 4dr Wagon     PROVISIONS IN THE CONTRACT OF SALE.

Lic. Plate #      License Tab #      Expires        Mileage            Color             Selling Price                                             $10,995.00
                                                    84063               Gold             State License Registration Fee                            $15.00
VIN #          JTLKE50E881054529                                                         State Title Registration Fee                              $171.00
You provide an express limited warranty. I have a copy of the limited                   ''Emissions Fee Paid to Seller                             $29.75
warranty agreement. No other express or implied warranties are made by
you and there will be no implied warranties of merchantability or fitness                Emissions Fee Paid to State                               $8.25
for a particular purpose unless required by applicable law. You do not                   Document Preparation Fee                                  $79.00
have to make any repairs on this vehicle, except as required under the
limited warranty and applicable state law. I may also have other rights                 —151-iveCare Powertrain Protection Plan                    $2,895.00
that vary from s ate to   te.
                                                                                        -`GAP Coverage                                             $595.00
                 _sit      Buyer's Initials                   Buyer's Initials          ---SkyLink Service                                        r.00       --•
                                                                                         Sales Tax                                                  88&S
Year       Make                   Model                               Body                         Subtotal                                        $161713
                                                                                                   (Selling Price + Extras + Fees + Taxes)   't

                                                                                         Trade-In Allowance
Lic. Plate #      License Tab #      Expires        Mileage            Color
                                                                                         Estimated Pay-off                                         $0.00
                                                                                                   Net Trade Allowance                             $0.00
                                                                                                   (Allowance - Payoff)
VIN #
                                                                                         Down Payment                                                 100
                                                                                                   Total Down Payment                               21400:
Year       Make                   Model                               Body                         (Down Payment + Net Trade Allowance)                        i

                                                                                                                                                  , $14,071.30

Lic. Plate #      License Tab #      Expires        Mileage            Color
                                                                                        Documentary Services Fee = Clerical Expense— r.
                                                                                        $183.00; Document Delivery Service: $81.00;
VIN #                                                                                   Computer Equipment & Software Usage: $35.00

                 Liability insurance coverage for bodily injury and
                 property damage caused to others is not included.
                                                                                                                   •
        NOTICE TO THE CUSTOMER(S): THE PAYOFF BALANCE REFERRED TO IN ESTIMATED PAY-OFF AND THE FEES REFERRED TO IN
        LICENSE AND TITLE FEE ARE ESTIMATES, AT THE TIME THE BALANCES AND FEES ARE VERIFIED AND CONTRACT DETERMINED,
                      DJUSTMENTS, IF NECESSARY, WILL BE MADE. ANY DIFFERENCE IN THE PAYOFF AMOUNT IS THE
        RESPONSIBILITY      E CUSTOMER(S).                                                                         1
  Vehicle Return Program
  We will give you the ability to ret n the Vehicle to DriveTime and terminate this retail purchase agreement so long as you return the
  Vehicle: 1) To the DriveTime de lership where you purchased it within five calendar days (excluding the date of purchase, Sundays,
     d days DriveTime is closed-for holidays), no later than the close of business on the fifth calendar day; 2) Free of all liens and
  enc brarkcetother-thantie lien created by this retail purchase agreement; 3) In the same condition you received it except for
  reasonable Wear-and-fear and any mechanical problem that becomes evident after delivery that was not caused by you; 4) Having
  driven it no more than 300 miles; 5) Without damage or having been in an accident. If you return your vehicle and had traded in a
  vehicle to us, we will return your trade to you only after you have paid all fees required for the return of the Vehicle. Required fees may
  not be paid by personal check.


RPA (2/4/2015)                                                                                                                                        Page 1 of 2
                                                                 EXHIBIT 1, PAGE 8
      Case 5:19-cv-00877-MWF-SHK Document 13-2 Filed 08/19/19 Page 8 of 8 Page ID #:110
 Required fees will be deducted from my down payment refund. If I paid my down payment by check or debit card, you will pay me
 and/or return my trade in by the earlier of (a) when I provide evidence to you the check or debit transaction has cleared or (b) 15
 business days after my purchase of the Vehicle. You may pay refunds by debit card. If you do so, you will add an amount to the card to
 cover my reasonable costs of withdrawing the funds. If I paid my down payment with a credit card, you will apply the refund to the credit
 card account used to make the down payment. So long as I meet all conditions for return of the Vehicle outlined above, DriveTime will
 not report this account to the credit bureaus.




 NOTICE: DriveTime Car Sales Company LLC does not charge sales tax on the sales of vehicle service contracts, theft
 protection services, guaranteed auto protection, and other products sold contemporaneously with the sale of a motor vehicle
 (collectively, "Ancillary Products") when sold to residents of other states because the sale of Ancillary Products in this state
 is not subject to tax or there is an exemption from tax for sales to customers living in other states. However, your state of
 residence may impose a use tax on your purchase of Ancillary Products, so you should consult with your tax advisor to
 determine whether you have liability for use tax in your state of residence.




                 Purchaser acknowledges receipt of a copy of this Agreement. No oral agreements or understandings apply.
                        This Agreement is not binding until accepted by an authorized representative of DriveTime.

Sales Advisor                                                             Purchase
                                                                                       ANTHO NE F      N
Sales Manager                                                             Purchaser
                                                                                       Ron Id F rn

                                                                       Accepted By
                                                                                       DriveTime           ompany, LLC




RPA (2/4/2015)                                                                                                                     Page 2 of 2
                                                        EXHIBIT 1, PAGE 9
